NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


LEON BRIGHT,                                )
                                            )
             Appellant,                     )
v.                                          )      Case No. 2D19-4990
                                            )
ANGEL DIDIOS,                               )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Leon Bright, pro se.

PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and SMITH, JJ., Concur.